Conviction of cattle theft; four years in the penitentiary fixed as a penalty. The indictment is attacked because it begins, "In the name and the authority of the State of Texas," the word "by" being omitted and "the" inserted, whereas the constitutional requirement is that it shall begin "In the name and by the authority of the State of Texas." This objection is well taken. The question has been so often decided we deem it unnecessary to enter *Page 573 
into a further discussion of it. Saine v. State, 14 Texas Crim. App., 144; Jefferson v. State, 24 Texas Crim. App., 535; Owens v. State, 25 Texas Crim. App., 552; Thompson v. State, 15 Texas Crim. App., 39; Thompson v. State, 15 Texas Crim. App., 168; Scroggins v. State, 36 Tex.Crim. Rep.; White's Ann. C.C.P., secs, 336, 345. We deem the other questions raised without merit. The judgment is reversed and the prosecution ordered dismissed.
Reversed and dismissed.